MEMORANDUM AND ORDER
EARL E. O’CONNOR, Chief Judge.
Before the court in the above-captioned matter are plaintiff’s proposed journal entry, defendant’s objections thereto, and plaintiff’s motion concerning attorney’s fees.
By order dated July 10,1989, 719 F.Supp. 966 (“the July 10 order”) the court directed plaintiff to file and serve on defendant a proposed journal entry regarding distribution of the front pay award. Plaintiff has done so, and defendant objects to plaintiff's proposal, inasmuch as it provides for a continuation of front pay until women comprise fifty percent (50%) of each M-level and the section chief level. Defendant claims that the July 10 order should be construed as simply awarding a lump sum for front pay. Plaintiff has correctly interpreted the court’s order, and so defendant’s objection is overruled. Pursuant to a stipulation of the parties, however, the court hereby vacates that part of its July 10 *995order setting forth the distribution of back pay and adopts in lieu thereof the attached Table 10.
Front pay for which defendant is liable through June 30, 1989, shall be distributed in accordance with the attached Table 12. Defendant’s liability for front pay shall continue until women comprise fifty percent (50%) of each M-level and the section chief level. On or before January 15 of each year, beginning in 1990, defendant shall report to the court and the plaintiff the distribution of males and females in each salary grade and section chief level for the previous year, the names of class members who remain employed, and the dates of separation of former members. Front pay as calculated in accordance with the formula set forth in the July 10 order, if owed, shall be paid to the class on or before January 31 of each year.
Postjudgment interest accumulating on the back pay amounts owed as of June 30, 1989, shall be distributed to all class members in the same manner as the back pay amounts contained in the attached Table 10. Postjudgment interest accumulating on the front pay amounts owed as of June 30, 1989, shall be distributed in the same manner as annual front pay amounts, set forth above.
In light of our disposition of defendant’s objections to the proposed journal entry, plaintiff’s motion concerning attorney’s fees is moot and hereby denied. This order shall constitute the court’s journal entry.
IT IS SO ORDERED.

Table 10: Distribution of the Back Pay Award Among Class Members

Table 10 indicates the length of service of each class member, and the amount of the member’s back pay recovery based on her length of service. The total length of service of all class members is 9,838.5. The total back pay award, plus interest, is $289,362.14. Therefore, for each month’s service, a class member receives $29.41. The difference between the sum of each member’s share and the defendant’s total liability is $111.76. That amount is divided per capita among the class members ($1.33 each).
Name Months of Service Recovery
J. Alonzo 99.5 Í 2,927.63
B. Atkins 13.0 383.66
D. Belk 49.0 1.442.42
K. Bowdish 165.0 4.853.98
B. Bradley 46.0 1.354.19
D. Brannon 145.0 4.265.78
S. Brannon 175.5 5.162.79
K. Briggs 13.5 398.37
M. Brown 291.0 8.559.64
A. Calvin 167.0 4.912.80
J. Campbell 13.5 398.37
L. Campbell 169.5 4.986.33
P. Chase 32.0 942.45
H. Cipolla 19.0 560.12
K. Cook 66.0 1.942.39
D. DeGraeve 113.0 3.324.66
J. Deutman 245.0 7.206.78
B. Draskovic 56.0 1,648.29
J. Fanning 250.0 7.353.83
S. Fuller 114.0 3.354.07
J. Fuhrman 11.0 324.84
M. Garth 71.0 2,089.44
A. Gomez 59.0 1,736.52
B. Grecian 75.0 2.107.08
M. Groh 218.5 6.427.42
C. Grosdidier 157.5 4,633.41
P. Gulley 110.0 3.236.43
B. Hartsell 179.0 5.265.72
N. Herring 19.0 560.12
D. Hodge 113.0 3.324.66
G. Holland 80.0 2,354.13
H. Hood 103.0 3,030.56
J. Hotchkiss 151.0 4.442.34
I. Hueston 291.0 8.559.64
D. Johnson 126.0 3.706.99
M. Johnston 28.0 824.81
R. Johnston 216.5 6.368.60
P. Jones 157.0 4,618.70
J. Keck 14.0 413.07
S. Kilgore 189.5 5.573.20
C. King 24.5 721.88
B. Lacy 13.0 383.66
B. Larken 26.0 765.99
C. Martin 77.5 2.280.61
M. McCracken 111.0 3.265.84
I. Mendez 75.0 2.207.08
B. Miller 206.5 6,074.50
M. Miller 262.5 7.721.46
N. Monroe 8.5 251.32
G. Moore 258.0 7,589.11
B. O’Dell 23.5 692.47
A. Onka 94.0 2,765.87
R. Pendergrass 21.0 618.94
D. Pittman 128.0 3.765.81
D. Pitts 62.0 1,824.75
P. Pitts 34.5 1,015.98
S. Reed 234.0 6,883.27
B. Richardson 20.0 589.53
D. Rinker 18.5 545.42
S. Rogers 358.0 10,530.11
J. Rupp 175.5 5.162.79
J. Schooler 79.0 2.324.72
K. Shepherd 216.0 6,353.89
C. Smerchek 212.0 6,236.25
G. Smith 193.0 5.677.46
*996Name Months of Service Recovery
E. Somers 215.0 6,324.48
M. Spidell 12.5 368.96
L. Stanley 265.0 7,794.98
R. Stroth 154.0 4,530.47
D. Swope 220.0 6,471.53
D. Thorington 159.0 4.677.52
M. Tomlin 24.0 707.17
S. Tribble 87.0 2,560.00
E. Volner 306.0 9,000.79
C. Walsh 122.0 3,589.35
B. Warren 19.5 574.88
L. Welker 20.5 604.23
B. Wienke 120.0 3.530.53
W. Wilhoite 189.0 5,559.82
C. Williams 135.0 3,971.68
R. Williams 26.0 765.99
A. Wynne 200.0 5,883.33
D. Yates 12.0 354.25
P. Yurchak 9.0 266.02

Table 12: Distribution of the Front Pay Award Among Class Members

Table 12 indicates the total amount of each member’s front pay recovery based on her length of service. Defendant’s liability for each year beginning in 1981 is divided among class members who remain employed for each such full year. The difference between the calculations of amounts distributed annually and the defendant’s total liability of $651,148.93 is $95.10. That amount is divided per capita among the class members ($1.59 each).
Name Front Pay Amount
J. Alonzo $12,011.70
B.Atkins 517.58
K. Bowdish 16,999.50
D. Brannon 14,182.22
S. Brannon 17,799.10
K. Briggs 525.92
M. Brown 7.895.37
A. Calvin 17,142.80
J. Campbell 941.23
L. Campbell 4.850.59
H.Cipolla 617.60
J. Fanning 4.468.37
J. Fuhrman 5,272.40
B. Grecian 10,146.00
C. Grosdidier 16.428.40
P. Gulley 12.811.25
B. Hartsell 18,065.60
N. Herring 5.881.60
D. Hodge 13,039.70
H. Hood 12.278.20
J. Hotchkiss 6,243.64
I. Hueston 26.594.40
D. Johnson 8,880.03
M. Johnston 1,304.59
R. Johnston 20.921.25
P. Jones 16,390.30
J. Keck 5,500.85
S. Kilgore 18.865.20
B. Lacy 1,497.82
Name Front Pay Amount
B. Larken 6.414.65
M. McCracken 9.804.78
I. Mendez 10,146.00
B. Miller 20.159.75
M. Miller 24,434.15
N. Monroe 815.93
G. Moore 24,081.45
B. O’Dell 6,224.30
A. Onka 8,760.81
R. Pendergrass 6,033.90
D. Pittman 14,181.95
S. Reed 4.201.65
B. Richardson 5.957.75
D. Rinker 3,223.40
S. Rogers 9,574.39
J. Rupp 17.799.10
K. Shepherd 1.916.79
C. Smerchek 16,007.19
G. Smith 19,131.70
E. Somers 16,191.83
M. Spidell 207.39
L. Stanley 22,691.42
R. Stroth 16,161.85
D. Swope 21.187.75
D. Thorington 6.518.76
E. Volner 8,271.27
C. Walsh 5,246.33
B. Warren 5,919.70
L. Welker 3,328.64
W. Wilhoite 18.827.10
A. Wynne 19.664.75